DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 and 19 October 2020 are being considered by the examiner.





Examiner’s Note:
According to Applicant’s disclosure, example of goods and services may be “travel-related goods and services” that may include “the general class of travel-related goods and services includes products such as flights, hotel reservations, automobile rentals, and the like” (see Specification, ¶0003).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication,
or in public use, on sale, or otherwise available to the public before the
effective filing date of the claimed invention.
Claims 1, 4-5, 10, 13-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,948,040 by DeLorme et al. (“DeLorme”).

As to Claim 1, DeLorme teaches a method of generating an aggregated functional data object for a client subsystem from a set of supplier data objects having different data object formats (DeLorme: at least Col. 59 Lines 11-13; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)”; note: the relations have different formats – having different attributes with different data types), comprising:
DeLorme: at least Col. 59 Lines 11-13; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)”; note: relational format with respective attributes), each supplier data object including a plurality of elements (DeLorme: at least Col. 57 Lines 41-48; “in the relational database tables at 701, 703, 705 and 707 in FIG. 7, at the left in every tuple or row, a unique numerical "I.D." is keyed to each individual data record about the topical, geographic, temporal and/or transactional aspects of a typically located accommodation, attraction, facility, or POI--consistent with the unique OBJECT I.D. heading of the standardized TRIPS object data structure as disclosed heretofore in FIG. 3.”);
creating a further data object for linking selected supplier data objects based on common ones of said elements shared between the selected supplier data objects (DeLorme: at least Col. 59 Lines 11-15; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7”; Col. 59 Lines 16-26 further discloses “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol which can also serve graphic user interface or GUI functions on map displays), and a DATA SOURCE”); and
creating the aggregated functional data object by merging and combining said common ones of said elements with remaining ones of the plurality of elements from the selected supplier data objects according to said linking, for presentation to the client subsystem (DeLorme: at least Col. 59 Lines 53-57; “For a further example, the "492" I.D. also enables joined or independent TRIPS relational database links or operations engaging the ACCOUNTING/TRANSACTIONAL RELATION 707--e.g. for making travel arrangements, reservation queries, ticket purchases, considering and/or "clipping" TRIPS coupons or special goods/services offers, and so forth”; Col. 57 Line 65 – Col. 58 Line 11 further disclose “in the GEOGRAPHIC RELATION 703, the unique I.D. number "256" corresponds to "BOB'S DIVE BOAT" of sub-type "SCUBA" within the "FUN" topic type. By means well-known in the art of relational databasing, additional geographic, temporal and transactional information about "BOB'S DIVE BOAT" is kept for efficient, flexible processing in rows headed at left by the key ).

Claim 10 (a server claim) corresponds in scope to Claim 1, and is similarly
rejected.
Claim 19 (a computer program product claim) corresponds in scope to Claim 1,
and is similarly rejected.

As to Claim 4, DeLorme teaches the method of claim 1, wherein each of said supplier data objects includes a record identifier (DeLorme: at least Col. 57 Lines 41-43; “the left in every tuple or row, a unique numerical "I.D." is keyed to each individual data record”; Col. 59 Lines 16-21; “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol ). 
Claim 13 (a server claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 5, DeLorme teaches the method of claim 4, wherein each said record identifier is maintained in said further data object upon creating the aggregated functional data object (DeLorme: at least Col. 59 Lines 53-57; “For a further example, the "492" I.D. also enables joined or independent TRIPS relational database links or operations engaging the ACCOUNTING/TRANSACTIONAL RELATION 707”; Col. 59 Lines 16-26 further discloses “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol which can also serve graphic user interface or GUI functions on map displays), and a DATA SOURCE”; note: linked by I.D.). 
Claim 14 (a server claim) corresponds in scope to Claim 5, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US Patent 6,463,439 by Dahlberg.

As to Claim 2, DeLorme teaches the method of claim 1, further comprising: receiving a request from the client subsystem to modify one of the selected supplier data objects and in response one of either creating, deleting or modifying elements of said one of the supplier data objects (DeLorme: at least Col. 35 Line 66 – Col. 36 Line 1; “this date/time input results in modifications ).
DeLorme does not explicitly disclose, but Dahlberg discloses updating the linking to reflect any modification of said common ones of said elements (Dahlberg: at least Col. 6 Lines 13-15 & 20-30; “on each update to the database table 62, the information about the modification is stored in the trigger table 64 using the database triggers” and “XSM 20 uses the primary key, see 641 in FIG. 10 and 561 in FIG. 5, to link entries in the trigger table 64 to entries in the master file 56 when performing an incremental extract” and “if a field that is a part of the primary key is updated in a row, XSM 20 cannot link the trigger table 64 entry (new key) to the master file 56 entry (old key), because the old primary key is not stored in the trigger table 64. For this reason all updates involving primary key modifications must be carried out in two operations. The first operation is to delete the old row and the second is to insert the updated row into the table”); and creating a further aggregated functional data object by merging and combining said common ones of said elements with said remaining ones of the plurality of elements from the selected supplier data objects, including the modified one of the selected supplier data objects, according to the updated linking, for presentation to the client subsystem (Dahlberg: at least Col. 6 Lines 24-30; ““if a field that is a part of the primary key is updated in a row, XSM 20 cannot link the trigger table 64 entry (new key) to the master file 56 entry (old key), because the old primary key is not stored in the trigger table 64. For this reason all updates involving primary key modifications must be carried out in two operations. The first operation is to delete the old row and the second is to insert the updated row into the table”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dahlberg’s features of updating the linking to reflect any modification of said common ones of said elements (Dahlberg: at least Col. 6 Lines 13-15 & 20-30); and creating a further aggregated functional data object by merging and combining said common ones of said elements with said remaining ones of the plurality of elements from the selected supplier data objects, including the modified one of the selected supplier data objects, according to the updated linking, for presentation to the client subsystem (Dahlberg: at least Col. 6 Lines 24-30) with DeLorme’s method.
The suggestion/motivation for doing so would have been to “enables quick access to large volumes of data on a realtime basis and is totally transparent to application programs that use the data” (Dahlberg: at least Abstract).
Claim 11 (a server claim) corresponds in scope to Claim 2, and is similarly
rejected.

As to Claim 7, DeLorme and Dahlberg teach the method of claim 2, wherein creating elements of said one of the supplier data objects comprises copying one or more common elements from another one of the supplier data objects (Dahlberg: at least Col. 4 Lines 27-31; “modifies the data in the table 62 that was extracted earlier” and “copy the modified data to the trigger table 64 and mark it with a time stamp”; Col. 6 Lines 24-30 further disclose ““if a field that is a part of the primary key is updated in a row, XSM 20 cannot link the trigger table 64 entry (new key) to the master file 56 entry (old key), because the old primary key is not stored in the trigger table 64. For this reason all updates involving primary key modifications must be carried out in two operations. The first operation is to delete the old row and the second is to insert the updated row into the table”). 
Claim 16 (a server claim) corresponds in scope to Claim 7, and is similarly rejected.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2005/0114404 by Pintar et al. (“Pintar”).

As to Claim 3, DeLorme teaches the method of claim 1.
DeLorme does not explicitly disclose, but Pintar discloses wherein each of said supplier data objects includes a distribution channel indicator indicative of its data object format (Pintar: at least ¶0017; “each row in a table has an associated identifier that indicates which format (i.e., schema or version) its data conforms to”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pintar’s feature of wherein each of said supplier data objects includes a distribution channel indicator indicative of its data object format (Pintar: at least ¶0017) with DeLorme’s method.
The suggestion/motivation for doing so would have been to process query using “obtained schema information” (Pintar: at least ¶0013) and “provide a means to query (extract information) from a versioned database table based on a specified version of the table” (Pintar: at least ¶0007).
Claim 12 (a server claim) corresponds in scope to Claim 3, and is similarly
rejected.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2004/0249680 by Liew et al. (“Liew”).

As to Claim 6, DeLorme teaches the method of claim 1.
DeLorme does not explicitly disclose, but Liew discloses, wherein the data object formats correspond to data acquired through at least one of either New Distribution Capability (NDC) messaging and Global Distribution System (GDS) messaging (Liew: at least ¶0024; “converting data requests and commands into a format required by the GDS with which the individual host adaptor module is associated”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liew’s feature of wherein the data object formats correspond to data acquired through at least one of either New Distribution Capability (NDC) messaging and Global Distribution System (GDS) messaging (Liew: at least ¶0024) with DeLorme’s method.
The suggestion/motivation for doing so would have been to allow for exchange of itinerary information that is compatible with the GDS system that is recognized and used by the “commercial airline industry” (Liew: ¶0002; “In the commercial airline industry tickets are often distributed through Global Distribution Systems (GDS)”).
Claim 15 (a server claim) corresponds in scope to Claim 6, and is similarly rejected.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2013/0075469 by Stochita.

As to Claim 8, DeLorme teaches the method of claim 1.
DeLorme does not explicitly disclose, but Stochita discloses, wherein the set of supplier data objects and further data object use identical serialization (Stochita: ¶0003; “travel information is serialized in a format that allows the user to carry and access the information as needed during the travel period”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stochita’s feature of wherein the set of supplier data objects and further data object use identical serialization (Stochita: ¶0003) with DeLorme’s method.
The suggestion/motivation for doing so would have been to allow “the user to carry and access the information as needed during the travel period” (Stochita: ¶0003).
Claim 17 (a server claim) corresponds in scope to Claim 8, and is similarly rejected.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2004/0249680 by Liew et al. (“Liew”), and further in view of US PGPUB 2007/0073562 by Brice et al. (“Brice”).

As to Claim 9, DeLorme and Liew teach the method of claim 6.
DeLorme and Liew do not explicitly disclose, but Brice discloses wherein the aggregated functional object is presented to the client subsystem using an Application Programming Interface (API) according to a context defined by said one of the data object formats (Brice: at least ¶0039; “predefined travel itineraries may be displayed, such as using a tree structure that enables the user to "drill down" into each itinerary or journal entry to view all of the individual travel components within each itinerary or journal. A display window may also be provided in which details of a selected component within a journal entry or itinerary may be displayed” and “travel information that has been accessed from the server may then be transmitted to a client device 16 such that the information can be displayed on a display element 20. See block 32”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brice’s feature of wherein the aggregated functional object is presented to the client subsystem using an Application Programming Interface (API) according to a context defined by said one of the data Brice: at least ¶0039) with method disclosed by DeLorme and Liew.
The suggestion/motivation for doing so would have been to “providing travel planning information using information obtained from many different sources and enabling a traveler or a traveler's agent to quickly and easily create and book a travel itinerary using the provided travel information” (Brice: at least ¶0007).
Note: traveling planning information / itineraries are examples of “travel-related goods and services”.
Claim 18 (a server claim) corresponds in scope to Claim 9, and is similarly rejected.

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.
/H .W./ 
Examiner, AU 2168
23 March 2022

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 26, 2022